Citation Nr: 0718063	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-43 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.  

2.  Entitlement to service connection for impaired bladder 
function, claimed as secondary to the service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for a gastrointestinal 
disorder manifested by alternating constipation and diarrhea, 
claimed as secondary to the service-connected diabetes 
mellitus.  

4.  Entitlement to service connection for claudication of the 
right and left legs (claimed as leg cramps) claimed as 
secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO denied entitlement to a rating in excess 
of 20 percent for diabetes mellitus, and denied entitlement 
to service connection for multiple disabilities, claimed as 
secondary to the service-connected diabetes mellitus, 
including impotence, impaired bladder function, right and 
left leg claudication with leg cramps, stomach problems with 
diarrhea and constipation, and hypertension.

The veteran's appeal as to the above listed issues was 
perfected in October 2004.  Thereafter, the RO issued a 
rating decision in December 2004 which granted service 
connection for hypertension, erectile dysfunction, and 
peripheral neuropathy of the right and left lower 
extremities.  Additionally, entitlement to special monthly 
compensation based on loss of use of a creative organ was 
granted.  These grants of service connection are considered a 
complete grant of benefits on appeal, and as such, the claims 
are no longer in appellate status or before the Board at this 
time.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus does 
not require insulin or regulation of activities.  

2.  The veteran's impaired bladder function is not likely 
secondary to the service-connected diabetes mellitus; it is 
most likely secondary to over-activity due to benign 
prostatic hypertrophy (BPH), the onset of which was not first 
shown during service or within a year after separation from 
service.  

3.  The veteran's gastrointestinal disorder with alternating 
diarrhea and constipation is not likely secondary to the 
service-connected diabetes mellitus; it is most likely 
secondary to celiac sprue based on a positive gliadin 
antibody, the onset of which was not first shown during 
service or within a year following discharge from service.  

4.  The veteran's claudication of the right and left legs, 
with leg cramps, is not likely secondary to the service-
connected diabetes mellitus; it is most likely secondary to 
mild peripheral arterial disease due to chronic and 
persistent heavy smoking, the onset of which was not first 
shown in service or within a year following discharge from 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7913 (2006).

2.  Impaired bladder function was not incurred in or 
aggravated by active service, nor is impaired bladder 
function proximately due to or otherwise related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by active service, nor is a gastrointestinal 
disorder proximately due to or otherwise related to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

4.  Claudication of the bilateral lower extremities with leg 
cramps was not incurred in or aggravated by active service, 
nor is claudication of the bilateral lower extremities 
proximately due to or otherwise related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection, and increased rating, are 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, any defect with the initial duty-to-assist 
letter was corrected by a subsequent letter sent to the 
veteran in October 2004, which was followed by re-
adjudication of the veteran's claims by way of a December 
2004 rating decision, and December 2004 and May 2005 
supplemental statements of the case.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks a rating in excess of 20 percent for the 
service-connected diabetes mellitus.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran is currently assigned a 20 percent disability 
rating for type II diabetes mellitus under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A  20 percent 
rating is assigned where insulin and restricted diet, or; use 
of oral hypoglycemic agent and restricted diet is required.  
The next higher, 40 percent, rating is assigned where 
insulin, restricted diet, and regulation of activities is 
required.  A 60 percent disability rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).  

VA examination of May 2004 reveals that the veteran was 
diagnosed with diabetes approximately four years prior, in 
2000.  He was placed on oral medication at that time.  He 
denied having any episode of ketoacidosis, and hypoglycemia 
happened only once four years prior.  He was not on a 
restricted diet.  Medications included glyburide, 5 mg one 
tablet twice per day, and metformin, 500 mg two tablets twice 
per day.  According to the examiner, there were no associated 
complications found.  

At VA examination in November 2004, the veteran reported that 
he was still on oral medications for his diabetes mellitus, 
and gradually the dosage of the medications had been 
increased.  The veteran had never been on insulin.  The 
veteran had never been hospitalized for the diabetes and he 
had never been in a diabetic coma.  The veteran reported that 
he experienced hypoglycemic reactions at least once or twice 
per year that were relieved by drinking orange juice or 
eating hard candy.  The veteran reported that even with the 
medications, he continued to have excessive thirst and 
excessive urination on a daily basis.  The veteran reported 
that his diabetes mellitus interferes with his daily living 
because it caused lack of endurance and chronic fatigue.  The 
veteran's medications included glyburide 5 mg two tablets 
twice per day and metformin 500 mg one tablet three times per 
day.  The veteran was also on strict 1800 calorie diabetic 
diet.  

In sum, the veteran's diabetes mellitus requires the use of 
oral medications.  The veteran reported that he is on a 
restricted diet; however, he does not require insulin, and 
there is no indication that his activities require 
regulation.  In light of the foregoing, the veteran does not 
meet the criteria for the next higher rating of 40 percent 
for the service-connected diabetes mellitus.  In order to 
warrant entitlement to a 40 percent rating, the evidence 
would have to show that the veteran's service-connected 
diabetes mellitus required insulin, restricted diet, and 
regulation of activities.  Because the evidence clearly shows 
that the veteran does not require insulin or regulation of 
activities, the criteria are not met for the assignment of a 
rating in excess of the currently assigned 20 percent rating.  

As the preponderance of the evidence is against the claim of 
an increased rating for the service-connected diabetes 
mellitus, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  






III.  Service Connection

The veteran seeks service connection for impaired bladder 
function, a gastrointestinal disorder, and claudication of 
the bilateral lower extremities, all claimed as secondary to 
the service-connected diabetes mellitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as an ulcer 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Impaired Bladder Function

The veteran's service medical records reveal that the veteran 
reported, on his pre-induction physical examination, a 
history of prior treatment for his kidneys.  The examiner 
noted a history of hematuria, cause undetermined.  
Accompanying the service medical records was a discharge 
summary from February 1968 which revealed that the veteran 
was admitted for treatment with a 24-hour history of gross 
hematuria.  The veteran's history included a football injury 
at age 14 in 1963 when he had hematuria for three days.  He 
had no further trouble until the admission in 1968.  The 
veteran was referred for a urology appointment, but a note on 
the discharge summary shows that he never kept the 
appointment.  

An April 1969 entry noted a history of hematuria since age 14 
following a football injury.  He was examined at that time 
with a urinalysis work up, but no pathology was found.  On 
examination and urinalysis in April 1969, there was again no 
pathology found.  Tests were negative.  

In August 1969, the veteran was treated for aching on the 
left side with gross hematuria.  There were no chills or 
fever.  The etiology remained undermined, although the 
examiner opined that the condition was congenital and no 
further workup was suggested.  

No defect in this regard was noted at discharge.  

A January 2004 VA Agent Orange Registry Exam report noted a 
diagnosis of benign prostatic hypertrophy (BPH).  

At a VA examination in May 2004, the veteran reported that he 
began to notice urinary urgency at about the same time that 
he was diagnosed with diabetes, four years earlier.  The 
veteran reported that his episodic urinary urgency was 
getting progressively worse.  The veteran described urinary 
urgency at least once per month, usually lasting all day.  He 
had urinary frequency at least every night, and during the 
day he reported urinary urgency every 30 minutes.  There was 
no urinary incontinence, just some urinary dribbling.  He had 
not had any dysuria.  He denied fever or chills, and he had 
never been diagnosed the any urinary tract infection.  The 
examiner indicated that it was not possible for the veteran's 
bladder problem to be related to the diabetes because 
secondary conditions took seven to ten years to develop as a 
result of diabetes and the veteran reported that the problem 
began around the same time that he was diagnosed with 
diabetes.  In other words, the examiner explained that it 
took seven to ten years for diabetes to start affecting the 
nerves and microvasculature to result in urinary symptoms.  
The examiner concluded, therefore, that the veteran's urinary 
condition was not related to his diabetes; and, most likely, 
it was related to his long history of BPH.

The diagnosis was impaired bladder, most likely secondary to 
over-activity due to benign prostatic hypertrophy.  

In sum, the medical evidence suggests that the veteran's 
current urinary urgency is related to the BPH, and not the 
diabetes mellitus.  Although the veteran reported at his VA 
examination that a doctor told him the two were related, he 
has not provided any medical evidence to support that report.  
In this regard, the mere transcription of medical history 
does not transform the information in to competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  There is no evidence of record, other than the 
appellant's contentions, that his current impaired bladder 
function is related to the diabetes mellitus.  As the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Moreover, the VA examiner in May 2004 adamantly stated that 
the veteran's symptoms of urinary urgency and frequency were 
not related to the diabetes mellitus, and opined that the 
symptoms were most likely due to the BPH.  There is no 
opinion to the contrary.  Additionally, there is no medical 
evidence suggesting that the service-connected diabetes 
mellitus aggravates the impaired bladder function.  As such, 
service connection for impaired bladder function on a 
secondary basis is not warranted.  

Likewise, service connection for impaired bladder function is 
also not warranted on a direct basis, as there is no evidence 
of record which establishes a nexus between the veteran's in-
service treatment for hematuria and his current symptoms of 
urinary urgency and frequency, and there is no indication 
that these symptoms were incurred during service.  

Finally, there is no medical evidence showing that the 
veteran's BPH is in any way related to service.  

As the preponderance of the evidence is against the claim of 
service connection for impaired bladder function, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

Gastrointestinal Disorder

The service medical records are negative for complaints, 
findings or diagnosis of a gastrointestinal disorder, 
including alternating constipation and diarrhea.  

At a VA examination in May 2004, the veteran reported that 
his stomach problems of alternating constipation and diarrhea 
began approximately three years earlier, and his primary care 
doctor suspected that it was due to his diabetes medication.  
The veteran's condition included diarrhea at least two to 
three times per week, followed by constipation.  There was no 
melena or blood in the stool.  Occasionally the symptoms were 
associated with certain foods, but the veteran was unsure 
which foods.  The veteran denied nausea, vomiting or 
hematemesis.  The veteran did not receive treatment for the 
condition.  

The examiner referred to an April 2004 diagnostic test 
showing a gliadin IgG of 39 units, and explained that a 
negative result has to be less than 20 units.  The examiner 
concluded, therefore, that the veteran's result of 39 
represented a moderate to strong positive result.  

The diagnosis was chronic diarrhea and episodic constipation, 
most likely secondary to evidence of celiac sprue, manifested 
by positive gliadin antibody found on diagnostic test.  

In sum, the medical evidence suggests that the veteran's 
current gastrointestinal disorder is secondary to celiac 
sprue, based on a diagnostic test that was positive for the 
antibody, and not the diabetes mellitus.  Although the 
veteran reported at his VA examination that a doctor told him 
the two were related, he has not provided any medical 
evidence to support that report.  In this regard, the mere 
transcription of medical history does not transform the 
information in to competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  There is no evidence 
of record, other than the appellant's contentions, that his 
current gastrointestinal disorder, manifested by alternating 
constipation and diarrhea is related to the diabetes 
mellitus.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Moreover, the VA examiner in May 2004 specifically determined 
the cause of the bowel problems, explaining that they were 
likely due to celiac sprue, based on objective medical 
testing.  There is no opinion to the contrary.  Additionally, 
there is no medical evidence suggesting that the service-
connected diabetes mellitus aggravates the symptoms of 
alternating constipation and diarrhea.  As such, service 
connection for a gastrointestinal disorder on a secondary 
basis is not warranted.  

Likewise, service connection for a gastrointestinal disorder 
is also not warranted on a direct basis, as there is no 
evidence of record which establishes a nexus between the 
veteran's service and his current symptoms of alternating 
constipation and diarrhea, due to celiac sprue, and there is 
no indication that these symptoms were incurred during 
service.  

As the preponderance of the evidence is against the claim of 
service connection for gastrointestinal disorder, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

Claudication/Leg Cramps

The service medical records are negative for complaints, 
findings or diagnosis of claudication of the lower 
extremities and/or leg cramps.  

At a May 2004 VA examination, the veteran reported a long 
history of muscle cramps to his legs with associated pain, 
beginning 10 to 15 years prior.  After prolonged walking, he 
noticed pain in his legs which was relieved by rest.  
According to the veteran, this happened at least every month 
and lasted for three to four hours.  The examiner explained 
that the veteran's symptoms were classic signs of 
claudication.  The examiner also pointed out that the veteran 
reportedly had these symptoms prior to being diagnosed with 
diabetes

On examination of the lower extremities, there was no muscle 
atrophy or muscle wasting.  The veteran had decreased 
peripheral pulses in the lower extremities.  The anterior 
tibialis was not palpable.  Even so, the dorsalis pedis was 
weak and difficult to palpate in the right leg.  The 
diagnosis was bilateral leg claudication with secondary 
cramps of his legs, most likely secondary to mild peripheral 
arterial disease, not secondary to diabetes mellitus, but 
secondary to the veteran's chronic and persistent heavy 
smoking.  

In sum, the medical evidence suggests that the veteran's 
current claudication with leg cramping is due to mild 
peripheral vascular disease, as a result of a long history of 
smoking, and not the diabetes mellitus.  Although the veteran 
reported at his VA examination that a doctor told him the two 
were related, he has not provided any medical evidence to 
support that report.  Once again, the mere transcription of 
medical history does not transform the information in to 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  There is no evidence of record, 
other than the appellant's contentions, that his current 
claudication of the lower extremities with leg cramping is 
related to the diabetes mellitus.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran's representative argues that the claudication of 
the bilateral lower extremities is part and parcel of his 
peripheral neuropathy of the lower extremities, and thus 
service connection is warranted, since service connection is 
currently in effect for the peripheral neuropathy.  The 
medical evidence of record does not suggest a relationship 
between the peripheral neuropathy and peripheral vascular 
disease, and it is well-established that peripheral 
neuropathy affects the nerves and the peripheral vascular 
disease affects the arteries and veins; different symptoms, 
which are not necessarily related simply because they both 
affect the lower extremities at the same time.  

Moreover, the VA examiner in May 2004 stated that the 
veteran's symptoms of claudication of the lower extremities 
with leg cramping were likely the result of a long history of 
smoking.  Additionally, the examiner explained that the 
timing of the onset of symptoms occurred prior to the 
diagnosis of diabetes mellitus.  There is no opinion to the 
contrary.  Additionally, there is no medical evidence 
suggesting that the service-connected diabetes mellitus 
aggravates the claudication of the lower extremities with leg 
cramping.  As such, service connection for claudication on a 
secondary basis is not warranted.  

Likewise, service connection for claudication of the 
bilateral lower extremities with leg cramping is also not 
warranted on a direct basis, as there is no evidence of 
record which establishes a nexus between the service and his 
current symptoms of pain and leg cramping in the lower 
extremities, and there is no indication that these symptoms 
were incurred during service.  

As the preponderance of the evidence is against the claim of 
service connection for claudication of the bilateral lower 
extremities with leg cramping, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
2002), 38 C.F.R. § 4.3 (2006).  




ORDER

An increased rating for the service-connected diabetes 
mellitus is denied.  

Service connection for impaired bladder function is denied.  

Service connection for a gastrointestinal disorder manifested 
by alternate constipation and diarrhea is denied.  

Service connection for claudication of the bilateral lower 
extremities with leg cramping is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


